DETAILED ACTION

Response to Remarks
Acknowledgments
	Examiner acknowledges Applicant’s summary of the interview conducted March 1, 2022.

Rejection under 35 USC §101
Applicant's remarks filed 3/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s position that the claimed invention recites additional elements that integrate the exception into a practical application of that exception [abstract idea], as evidenced by the limitations of amended claim 1 providing an “encryption scheme” in the form of "a statistical analysis involving the steps of retrieving data, identifying variables therefrom, and the consequent processing of the data to a recognized result by analysis". 
As an initial matter, the examiner fails to identify the claim directive to be an encryption scheme per se as cited by the Applicant.  Further the examiner maintains that the amended language to recite a specific statistical analysis (i.e. cross-factor variable analysis using weights of evidence (WoE)), still fail to represent a practical application as defined by the Courts as this, like all statistical models,  are directed to making predictions.  That is, the claimed invention rather than reciting a practical application of the judicial exception, ‘generally links the use of the judicial exception to a particular technological environment or field of use’, which in this instance, “fraud and detection” (see MPEP 2106.05(e)). 
In response to Applicant’s remarks that examiner has failed to meet the standard set forth in the Berkheimer memo, please, consider the attached evidence as cited in the prior art rejection (Listen Data), wherein the details of how to compute the significant elements of the claimed method using SAS, R and Python are provided.  These programming tools are readily available for public use (i.e. “well-understood, routine and conventional in the field”), for configuring an operable programming environment and effectively integrate a conventional system to enable an “immediate indication of risk”. 

Rejection under 35 USC §102
Applicant’s remarks with respect to claims amended to recite a specific method of data analysis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remarks.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, and similar claims 8 and 15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite the steps of:
retrieving a set of data associated with an event in response to a determination that new data is available for processing (i.e. timely communicating data of a specified type); 
identifying variables associated with the set of data retrieved (i.e. processing data (e.g. filtering and/or associating data types/values));
analyzing the variables identified using a cross-factor variable analysis on two or more of the variables (i.e. applying a known statistical construct to the data);
 identifying cross-factor variables for describing the event (i.e. contextualizing data); 
computing information values for each of the cross-factor variables identified, wherein the information values are computed using a specified statistical model with defined parameters and predetermined value ranges (e.g. “weights of evidence (WoE) for combining the two or more of the variables, and wherein the WoE comprises a value that measures a strength of the combined two or more of the variables for separating a first risk above a predefined threshold and a second risk below a predefined threshold” (i.e. performing prescribed data processing)); 
evaluating the cross-factor variables identified to verify that the two or more of the variables are a correct match at least in part based on the information values 
filtering, the cross-factor variables that do not meet a threshold value criteria (i.e. processing data (e.g. applying a value filter)); and 
creating, a cross-factor model using the filtered cross-factor variables for making a prediction on the event (i.e. applying a known statistical model using resultant values); and predicting , based on  model a riskiness of an event (i.e. making a prediction according to statistical model).
The limitations individually and in combination, as drafted, is a process that, under its broadest reasonable interpretation, is directed to a mathematical concept but for the recitation of generic computer components. That is, other than the system claim 8 reciting “a processor,” and claim 15, reciting “machine” nothing in the claims elements preclude the step from describing a mathematical model.  For example, but for the “a processor” language, the steps encompass the performance of a statistical analysis (i.e. the steps of retrieving data, identifying variables therefrom, and the consequent processing of the data to a recognized result by analysis using a known techniques in the context of this claim encompass performing data analysis; and as such  falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to “make a prediction on an event”, a natural result of statistical analysis.  The processor is both recited and disclosed at a high-level of generality (i.e., as a generic and inclusive processor performing generic processor function), such that it amounts no more than mere instructions to apply the exception using any generic processor component (See Applicant’s disclosure ¶0045). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the data analysis is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic processor component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-7, 9-14 and 16-20 are dependent on independent claims 1, 8 and 15, and include ail the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing known refinements of the data analysis, limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; nor do the recite any additional technology that represents significantly more than the abstract concept. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims are rejected under 35 U.S.C. 103 as unpatentable over Hashemian, B., Massaro, E., Bojic, I., Murillo Arias, J., Sobolevsky, S., & Ratti, C. “Socioeconomic characterization of regions through the lens of individual financial transactions.” PloS one vol. 12,11 e0187031. 30 Nov. 2017, doi:10.1371/journal.pone.0187031; herein “Hashemian et al”; in view of https://www.listendata.com/2015/03/weight-of-evidence-woe-and-information.html; herein “LISTEN DATA”. 


Referring to Claims 1, 8 and 15, respectively directed to the same system, method and non-transitory machine readable medium, Hashemian et al. teaches the method: 
in response to a determination that new data is available for processing, retrieve a set of data associated with an event (pg. 2, paras. 1 and 2: This geolocated data has created a great potential for studies on human mobility [1, 2], social phenomena [3– 6], epidemic outbreaks [7], healthcare [8], urban structure [9], etc. Among these datasets, credit card transactions are of paramount interest since, through the lens of purchases, they can provide a panoramic view of human life and represent the decisions made by individuals. These decisions and the underlying patterns behind them, not only affect the micro-economy, but also have direct influence on macro-economy. In this paper, we aim to build connections between individual economic activities and macro-socioeconomic indicators on various spatial scales. Currently these indices are calculated on very coarse-grained spatial scales and reported very infrequently, e.g., quarterly or even annually. Our motivation is to be able to not only calculate indices in real-time, but also further zoom in to the city or neighborhood level providing people with indices that can describe socioeconomic characteristics of the exact location where they live, rather than provide them with average values that very often have large deviations. This information can be then used by policy makers, business investors or people deciding where to live) 	
identify, variables associated with the set of data retrieved (page 3, para. 2: In the proposed predictive modeling framework, we aim to uncover different performance aspects of geographic areas at different spatial and temporal scales by designing and calculating different micro-socioeconomic indices solely based on individual bank card transactions. They comprise simple quantities, such as density of spending, fraction of foreign tourists in the area, along with more sophisticated ones, such as diversity of individual shopping patterns, business crossover through shared customers, and individual mobility (see S1 Table for more details) ; 
analyze the variables identified using a cross-factor variable analysis on two or more of the variables (page 3, Network of spending activity: We build a network of economic connectivity of regions based on the amount of money spent by residents of a specific region at another region. In this way, the network has N = 52 nodes (i.e., provinces) and E = 2,652 directed links. A direct weighted link lij between two nodes/ provinces i and j has been created if there was a transaction in the province j made by people living in the province i. The weight of the links wij corresponds to normalized total amount of transactions between the two provinces); 
identifying cross-factor variables for describing the event (page 5, Socioeconomic similarities across the boundaries: Aggregated amount and number of transactions are important indicators of economic vitality of a region. However, they are not fully representative of underlying economic activities that lead to a complex macroeconomic behavior. Bank transactional big data provides an unprecedented opportunity to look at other aspects of human spending behavior. To this end, we have designed 33 micro-socioeconomic indices (see S1 Table) that can be evaluated at any spatiotemporal level. Among these indices, besides the ones representing microeconomic behavior of regions, there are indices characterizing social behavior of them. The correlation between these indices and official statistics is visualized in S3(A) Fig. ….); 
computing values weight of links between two or more variables (pg. 3, Network of spending activities…We build a network of economic connectivity of regions based on the amount of money spent by residents of a specific region at another region. In this way, the network has N = 52 nodes (i.e., provinces) and E = 2,652 directed links. A direct weighted link lij between two nodes/ provinces i and j has been created if there was a transaction in the province j made by people living in the province i. The weight of the links wij corresponds to normalized total amount of transactions between the two provinces. In this scenario, the network consists of E * N2 number of edges, which means that this is a fully connected graph (i.e., at least one transaction was made between any pair of two provinces); further teaching the normalization of data by a negative log function parameterization; or alternatively clustering techniques (pgs. 13 and 14: Machine Learning Workflow..Normalization…) 
evaluating the cross-factor variables identified to verify that the two or more of the variables are a correct match at least in part based on the information values (e.g. pg. 14: Machine Learning Workflow.. Clustering …On the other hand, the agglomerative hierarchical clustering takes a bottom-up approach, where we start with one cluster for each region and as we move up the hierarchy, the pairs of clusters are successively merged based on their similarities. The clusters can be merged together based on different linkage criteria. Here we used average linkage which is the average of the distances between all observations of pairs of cluster;
filtering, the cross-factor variables that do not meet a threshold value criteria (page 14: Principal component analysis:…. . Since many of the indicators are strongly correlated with each other (please refer to S3 Fig), the next step is to perform dimensionality reduction using standard PCA [38]. PCA can be used to compress the information from a large number of variables to a smaller dataset while minimizing the information lost during this process [39]. PCA seeks four goals: [40] 1. extract the most important information from the data; 2. compress the size of the dataset by keeping only the important information; 3. simplify the description of the dataset; and 4. analyze the structure of the observations and the variable); and 
creating, a cross-factor model using the filtered cross-factor variables for making a prediction on the event (page. 16, Machine Learning Workflow…Regression methods..Support Vector Regression); and 
predicting, based on the cross-factor model, a comparison of predicted and target values (page. 16, Machine Learning Workflow…Regression methods..Support Vector Regression). 
Hashemian further teaches the recited system elements; that is, processor structure and machine readable instructions (at least, Abstract: machine learning framework).
While Hasemian teaches the weighted model for multiple factor correlation performed by various regression methods, he is not specific to the model that employs weight of evidence (WoE), per se; and while his model is directed to event prediction generally, he does not he teach the threshold for defining risks as recited, or event “riskiness”.
LISTEN DATA (LD) however, discloses the concept of predicting riskiness of a event (credit risk) within the context of a WoE model that identifies variables associated with the set of data retrieved analyzing the variables identified using a cross-factor variable analysis on two or more of the variables (Steps 1- Step 5); identifying cross-factor variables for describing the event; computing information values for each of the cross-factor variables identified, wherein the information values are computed using weights of evidence (WoE) for combining the two or more of the variables, (Usage of WOE..For continuous independent variables: create bins); and wherein the WoE comprises a value that measures a strength of the combined two or more of the variables for separating a first risk above a predefined threshold and a second risk below a predefined threshold (Handle Zero/Event /Non-Event); evaluating the cross-factor variables identified to verify that the two or more of the variables are a correct match at least in part based on the information values (If the IV statistic is:); as well as disclosing specifically prediction of a “riskiness” (i.e. Intro: probability of default).
One of ordinary skill in the art would find it obvious to employ this specific algorithm because generally the concept of WoE has been in existence in credit scoring world for many decades  (LD: Intro); and specifically, because it is beneficial in treating outliers and handling missing values (LD: Benefits of WOE). 
	
Referring to Claims 2, 9 and 16, Hashemian, in view of  LISTEN DATA, teaches Claims 1, 8 and 15, but Hashemian is silent to the threshold value as recited.
LISTEN DATA however in their WOE model discloses wherein the threshold value criteria comprises a predefined information value threshold (Rules related to Information Value).
	One of ordinary skill in the art would find it obvious to predefine the information value in a WoE model because it is one of the most useful techniques for selecting/filtering important variables in a predictive mode (LD: What is Information Value?).

Referring to Claims 3, 4, 10, 11, 17 and 18, Hashemian, in view of  LISTEN DATA, teaches Claims 1, 8 and 15, and at least Hashemian further teaches wherein the evaluating further comprises performing a cross-factor distribution analysis using a heat map (page 6, Predicting official socioeconomic indicators:  Heat map; and wherein the operations further comprise predicting a reasoning for the event. (page 6, Predicting official socioeconomic indicators:…. and if any of the features can be a sole predictor of any official indicator). 

Referring to Claims 5, 12 and 19, Hashemian, in view of  LISTEN DATA,  teaches Claims 1, 8 and 15, further teaching wherein the operations further comprise: -Page 19 of 23- PayPal Docket No. IHP.D2017.4251.US1re-evaluating the cross-factor variables identified independent of the threshold value criteria, wherein re-evaluating includes selecting the cross-factor variables that include a high correlation to an event.  
LISTEN DATA also discloses this limitation (For categorical independent variables).

Referring to Claims 6, 13 and 20, Hashemian, in view of LISTEN DATA,  teaches Claims 5, 12 and 19, further teaching wherein the filtering of the cross-factor variables includes the filtering out of the cross-factor variables that are not selected during the re-evaluation of the cross-factor variables (page 15 : Outlier removal…cut-off for removing outliers).  
LISTEN DATA also discloses this limitation (Adjusted WOE).

Referring to Claims 7 and 14, Hashemian, in view of LISTEN DATA,  teaches Claims 5 and 12, further teaching wherein the re-evaluate of the cross-factor variables includes evaluation of the cross-factor variables independent of the threshold value criteria (page 15, Cross validation: Learning the parameters of a predictive model, we need to test them on a set of new data from which we have not learned the parameters (unseen data). In order to do that we need to hold out part of the available data and try to build the model based on the rest of the data, called training set. Then we use the hold-out data, test set, to evaluate the goodness of prediction with some metrics. This procedure called cross validation. There is a variety of cross validation methods, such as K-Fold and leave-one-out method, and random permutation).   
LISTEN DATA also discloses this limitation (How to Check correct binning with WOE).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
www.sciencedirect.com,  Procedia Environmental Sciences 11 (2011) 1412 – 1418; “Weight of Evidence Method and Its Applications and Development”, 
 Dongli Fan, Xi-min Cui, De-bao Yuan, Jiafeng Wang, Jinlin Yang, Shengyao Wang

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687